Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered March 11, 1987, convicting him of criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to County Court, Westchester County, for further proceedings consistent herewith.
Our review of the minutes of the plea proceedings reveals that nowhere was it stated on the record that if the defendant were to be adjudicated a second felony offender the sentence would be other than that promised. At sentencing, the defendant should have been given an opportunity either to withdraw his plea or to accept the greater sentence (see, People v Lopez, 135 AD2d 739, 739-740). Since he was not afforded this opportunity, we now vacate the sentence and remit the matter *751for that purpose. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.